Citation Nr: 0428408	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-10 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for cardiovascular 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from February 1964 to 
February 1966.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2002, a statement of the 
case was issued in December 2002, a supplemental statement of 
the case was issued in February 2003, and a substantive 
appeal was received in April 2003.  The Board therefore has 
appellate jurisdiction.  See generally 38 U.S.C.A. § 7105   
(West 2002). 

The veteran testified at a Board hearing at the RO in June 
2004.

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

At the June 2004 Board hearing, the veteran indicated that 
there were additional VA medical treatment records dating 
from May 2003 which had not been made of record.  VA's duty 
to assist the veteran mandates that all pertinent VA records 
be obtained and considered in connection with the veteran's 
appeal. 

Additionally, evidence in the form of a VA Form 21-4138 from 
a fellow serviceman was received from the veteran in July 
2004.  Although the matter of a waiver of preliminary RO 
review of any new evidence was discussed at the June 2004 
Board hearing, a clear waiver of that right was not made 
during the hearing, and no waiver was included with the July 
2004 VA Form 21-4138.  See generally Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  



Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all VCAA notice and 
assistance requirements.  The RO should 
ensure that the veteran has been advised 
of (a) the information and evidence not 
of record that is necessary to 
substantiate his claim, (b) the 
information and evidence that VA will 
seek to provide, and (c) the information 
and evidence that the veteran is expected 
to provide, to include the need to 
furnish all pertinent evidence in his 
possession.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

2.  The RO should contact the Ashville VA 
medical facility and request copies of 
all pertinent treatment records from May 
2003 and thereafter.  

3.  The RO should then review the entire 
record, including the July 2004 VA Form 
21-4138 statement from a fellow 
serviceman, and determine whether the 
benefit sought can be granted.  If the 
claim remains denied, the veteran should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




